                                         Northern District Of Ohio
                                      United States Bankruptcy Court
                                   Howard M. Metzenbaum U.S. Courthouse
                                           201 Superior Avenue
                                        Cleveland, OH 44114−1235
                                                Case No. 18−17011−aih

In re:
   MaryLou Y. Peters
   Aka −MaryLou Young Peters
   6479 Meadowbrook Drive
   Mentor, OH 44060
Social Security No.:
   xxx−xx−9694




                                                    FINAL DECREE


The Court, in reliance upon the certification of the case trustee, finds that the estate of the debtor(s) has been fully
administered.

    The deposit required by the Plan has been distributed.

It is therefore Ordered that:

    Sheldon Stein is discharged as Trustee of the estate of the debtor and any bond required by 11 U.S.C. § 322 is
cancelled.

    The Chapter 7 case of the debtor(s) is closed; and

    Other provisions as needed.




Dated: September 25, 2019                                     /s/ Arthur I. Harris
Form ohnb136                                                  United States Bankruptcy Judge




      18-17011-aih        Doc 36      FILED 09/25/19          ENTERED 09/25/19 08:37:31                Page 1 of 1
